Title: From John Adams to Francis Dana, 10 October 1782
From: Adams, John
To: Dana, Francis




Oct 10. 1782

Dear Sir

I have recd your Favour of Sept. 5/16. if my Son can find a good oppertunity to come, I should be glad to see him. But should not be willing to trust him with every Companion. He is too young for such a Journey, unless in Company with a prudent Man.
Mr John Adams has a Letter from Mr John Jay of 28. Ult. informing him, that Yesterday, Mr Oswald recd a Commission to treat of Peace with the Commissioners of the United States of America. This is communicated as a Secret, therefore no Notice is to be taken of John Adams or John Jay in mentioning it. John Jay presses John Adams to come to him, and he thinks of going in 10 days.
On the 8th the Treaty of Commerce and Convention, concerning Recaptures was Signed.
You want to know whether a Categoric answer was demanded against advice. No. It was advised by Several Members of the States and by the Ambassader. It was not done, untill We had written to the C. de V. and obtained his opinion that he did not see any Inconvenience in going Simply to the States, and asking them what answer I Should transmit to Congress. However when he came to read the Words Demand, Requisition, and Categoric Answer, he was Shocked, as the Ambassador himself told me. These Words were my own, but I did not venture them without the Advice of some good Friends in the States, and to all Appearance these Words contained the electric fluid, which produced the Shock. I was, however, at that Time so well known, that it was presumed, I Should make the Demand, although the Advice had been against it, as I certainly should have done, Supported as I was by the opinion of Members of the states. Take the Merit and the glory, of a Measure you cannot prevent, or at least a Share in it, although you dislike it, is a Maxim with most Politicians; and under certain Limitations is a lawfull Maxim. We must be very ignorant of our Friends not to know, that it is one of their Rules. And there are many Occasions upon which We, if at Liberty might take Advantage of it, by taking Measures upon ourselves which they cannot oppenly oppose, but must appear to favour.

My dear friend Adieu

